Citation Nr: 1342464	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to April 1957.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2013, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disability, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability that was incurred in service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim for service connection for a bilateral hearing loss disability in April 2010.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.  

II.  Service Connection

A.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In this case, the Veteran was given a VA audiological examination for compensation and pension purposes in June 2011.  The examiner noted that the Veteran had previously had hearing tests from 2008 and 2009 that were consistent with the results obtained at the present examination.  The examiner further noted that the available treatment records showed hearing loss dating back at least to July 1994.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
30
65
60
LEFT
80
70
70
85
105

Speech discrimination scores were 98 percent for the right ear and 16 percent for the left ear.  The examiner gave a diagnosis of sensorineural hearing loss, normal to moderately severe in the right ear, and severe in the left ear.  The examiner opined that as there were no service treatment records, and as no private or VA treatment records demonstrated a diagnosis of hearing loss within a reasonable period of time following separation so as to establish a nexus, it was impossible to determine if the Veteran's current hearing loss was the result of military noise exposure without resort to mere speculation.

The June 2011 VA examination report supports the conclusion that the Veteran has a bilateral hearing loss disability VA compensation purposes, as he demonstrated an auditory threshold of 65 decibels at 3000 Hertz in the right ear and an auditory threshold of 105 decibels at 4000 Hertz in the left ear.  38 C.F.R. § 3.385 (2013).

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss is associated with the Veteran's active duty.  The Board notes that the claims file contains an April 2010 response from the Personnel Information Exchange System (PIES), which indicated that the Veteran's service records were not available as they were associated with a fire that occurred at the National Personnel Records Center on July, 12, 1973, and may have been destroyed.  As such, any treatment records from the Veteran's time on active duty appear to be unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from the sounds of Howitzers and rifles while serving as a clerk with a Howitzer unit on the DMZ in Korea.  Significantly, the Veteran's DD Form 214 confirms that he was a supply clerk and driver that was assigned to the 63rd Engineer Company.  The Veteran submitted photographs ostensibly of himself around a Howitzer bunker.  Additionally, in an August 2010 determination, the RO conceded noise exposure.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the Veteran's current bilateral hearing loss disability and military service, the Board acknowledges that the June 2011 VA examiner opined that it was impossible to determine if the Veteran's current hearing loss was the result of military noise exposure without resort to mere speculation.  However, the given opinion weighs neither for nor against the claim, as the examiner did not offer an opinion that either ruled out or ruled in the necessary connection to service.

The Board also notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing in his hearing as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  Additionally, the Board is mindful that the Veteran's service treatment records have been lost through no fault of his own.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

A.  Service Connection for Lumbar Spine Disability

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In this case, private treatment records contain radiographic evidence of degenerative changes in the lumbar spine.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, the Veteran related during his August 2013 Board hearing that while he was in basic training, he injured a testicle by being struck in a boxing match.  He said that at the time of the boxing match, he also had pneumonia.  He remarked that at the hospital, the doctors told him that he needed surgery on his left testicle, but they could not put him under general anesthesia due to his pneumonia.  Instead of anesthesia, he said that the treating physician gave him a "back block" for the pain while the testicle problem was corrected.  He related that the physician told him that due to the "back block," he likely would have a weak back for the rest of his life.  While convalescing in the hospital following the "back block," the Veteran said that he got out of bed to relieve himself, and he fell down on the floor.

The Veteran stated that since that time, his back has never been the same.  He said that post-service he took jobs where he had to do heavy work, and his back could not take the strain.  The Veteran additionally submitted a letter from his brother, D.J., which reflects that the Veteran had surgery while he was on active duty.

The Board again notes that any treatment records from the Veteran's time on active duty appear to be unavailable.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  In this case, the Veteran is competent to report being given a back injection to dull the pain associated with an in-service testicle correction, and the Board has found his assertions relating to receiving a shot and experiencing continuing pain to be credible.  As such, there is evidence establishing that an event occurred in service as well as an indication of recurrent symptoms of a disability that may be associated with the Veteran's service.

However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Although the Board has found the Veteran to be competent and credible to report experiencing an in-service shot and continuing back pain, the Veteran's post-service treatment records reveal multiple alternative etiologies for his back pain.  For example, treatment records show that the Veteran was involved in motor vehicle accidents in 1978, November 1985, and April 1992.  Additionally, he experienced a work-related accident in February 1988 in which he fell through the floor of a locomotive.  As VA has a heightened duty to assist in cases where the Veteran's service treatment records are unavailable, and as the other McLendon criteria have been satisfied, the Board finds that the Veteran should be afforded a VA examination for an etiology opinion regarding his current low back disability.  See O'Hare, supra; see also McLendon, supra.

B.  Right and Left Knee Disabilities

The Veteran has specifically asserted that his low back disability has secondarily caused disabilities of his right and left knees.  As such, his claims for service connection for his bilateral knee disabilities are inextricably intertwined with his claim for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  On remand, if the Veteran is granted service connection for a low back disability, then the RO should further address the theory of secondary entitlement for service connection for the Veteran's right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any low back disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disabilities of the lower back.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service "back block" or pain shot for testicle surgery.  Any opinion expressed must be accompanied by a complete rationale.

For purposes of this opinion, the examiner should presume that the Veteran received an injection to his back in connection with an in-service surgery on his testicle.  

2.  After the development requested above has been completed, again review the record.  The RO should additionally address the Veteran's secondary service connection claim for bilateral knee disabilities, as they are remanded as intertwined with the remanded claim of entitlement to service connection for a low back disorder.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


